Case: 12-7166    Document: 5    Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~irtuit

                  FLORA s. LEYGA,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                       2012-7166


   Appeal from the United States Court of Appeals for
Veterans Claims in 10-3290, Judge Donald L. Ivers.


                       ORDER
   Upon review of this recently docketed appeal, it ap-
pears that Flora S. Leyga's appeal was not timely filed.
    On May 4, 2012, the United States Court of Appeals
for Veterans Claims entered judgment in Leyga's case.
The court received Leyga's notice of appeal on August 13,
2012, 101 days after the date of judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(I).
Case: 12-7166        Document: 5   Page: 2   Filed: 09/25/2012




FLORA LEYGA v. SHINSEKI                                        2

      Accordingly,
      IT Is ORDERED THAT:
    (1) Leyga is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.

                                     FOR THE COURT


      SEP 25 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Flora S. Leyga
    David S. Silverbrand, Esq.
                                                  couRft~~
                                             u.s.THE FEDERAL CIRCUlTFOR
s26                                               SEP 25 LUll
                                                      JANHORBAlY
                                                         CLERK